Citation Nr: 1709438	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-31 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for right upper extremity neuropathy.

2. Entitlement to an initial disability rating in excess of 10 percent for left upper extremity neuropathy.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel



INTRODUCTION

The Veteran had active duty from December 2002 to December 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for neuropathy of the right and left upper extremities, each rated noncompensable, effective from December 30, 2006 (date after separation from service).  The Veteran disagreed with the rating assigned for the neuropathy in his bilateral upper extremities, but not the effective date.  

An October 2015 Board decision granted service connection for a low back disability and increased evaluations of 10 percent for the bilateral upper extremities; the Veteran appealed this decision.  Based upon a November 2016 Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims vacated the portion of the decision that denied entitlement to an initial rating in excess of 10 percent for neuropathy of the bilateral upper extremities.  The matter has now been returned to the Board for adjudication.

The Veteran's claims file is now in the jurisdiction of the St. Louis, Missouri RO.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently rated pursuant to diagnostic code (DC) 8515 at 10 percent for mild incomplete paralysis of the median nerve in his upper bilateral extremities.  
The November 2016 JMR sought clarification on the applicability of DCs 8512 and 8712, used for evaluating the lower radicular group with a minimum rating of 20 percent.  The Veteran previously reported tingling and numbness in his hands, which expanded as far as his shoulder.  Additionally, in the April 2009 VA examination, the examiner indicated involvement of the ulnar nerve, as well as the median nerve.  The more recent VA examination in March 2013 indicated that the ulnar nerve was not affected.  However, the JMR found that the Board did not adequately discuss the evidence of the April 2009 examination or consider the application of staged ratings in reaching the October 2015 decision.  

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the March 2013 VA examiner, if available, for an addendum opinion on the neuropathy of the upper bilateral extremities.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  

a.  The examiner is asked to review all pertinent records and evidence associated with the claims, including the Veteran's statements and the April 2009 VA examination reflecting involvement of the ulnar nerve as contrasted with the March 2013 VA examination reflecting noninvolvement of the ulnar nerve.  Specifically, the examiner is requested to identify the specific nerve(s) involved in the neuropathy of the Veteran's upper bilateral extremities and the onset of their involvement.

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  

2.  Thereafter, readjudicate the Veteran's claims for evaluation in excess of 10 percent for neuropathy of his right and left upper extremities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

